Citation Nr: 0029643	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  93-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extraschedular rating for residuals of 
fracture of the right thumb, status post multiple surgical 
procedures (currently evaluated as 30 percent disabling).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.

Service connection was granted for the veteran's right thumb 
disorder by a March 1981 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the claim for a disability evaluation 
in excess of 30 percent for the right thumb disorder.

The veteran initially requested a hearing before a Member of 
the Board as part of his Substantive Appeal.  However, the 
record shows that the veteran withdrew this request by a 
letter dated in February 1993.  See 38 C.F.R. § 20.702(e) 
(2000).

This matter was previously before the Board in September 
1994, December 1997, and August 1999.  In September 1994 and 
December 1997 the Board remanded the case for additional 
development.  In August 1999, the Board denied the veteran's 
claim for a disability rating in excess of 30 percent on a 
schedular basis, as well as a claim for a temporary total 
rating beyond December 31, 1991, based upon the need for 
convalescence following the September 1991 excision of a 
trapezium implant.  The Board also allowed a separate rating 
for a scar on the right thumb.  Further, the Board remanded 
the case for the RO to consider whether the veteran was 
entitled to an extraschedular rating and to issue a Statement 
of the Case regarding his claim for an annual clothing 
allowance.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the RO has substantially complied with the remand 
directives regarding extraschedular consideration to the 
extent permitted by the cooperation of the veteran.  
Accordingly, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the clothing allowance issue, the record 
reflects that the April 1999 decision to deny this claim was 
subsequently reconsidered and allowed by the RO.  In view of 
the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

The evidence on file does not support a finding that the 
veteran's service-connected right thumb disorder has resulted 
in frequent periods of hospitalization, nor marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an extraschedular rating for the veteran's 
residuals of fracture of the right thumb, status post 
multiple surgical procedures, are not met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  Service connection was granted for 
healed scars of the right thumb and right ring finger by a 
March 1981 rating decision.  It was noted that the veteran 
fractured the base of the first metacarpal of the right thumb 
in May 1966 while playing basketball.  A noncompensable (zero 
percent) disability rating was assigned, effective December 
16, 1980.  The rating was affirmed by the Board in a January 
1982 decision.

It is noted that the evidence on file shows that the 
veteran's right hand is his dominant hand.

In a January 1994 rating decision, the disability was 
reclassified as residuals of old Bennett's fracture of the 
right thumb.  A 10 percent disability rating was assigned 
pursuant to Diagnostic Code 5224, and was effective June 8, 
1983.  However, a subsequent June 1986 rating decision 
granted a 30 percent disability rating pursuant to Diagnostic 
Code 8515, effective June 8, 1983.  At that time the 
disability was identified as residuals of Old Bennett's 
fracture of the right thumb with evidence of damage of the 
small branch nerves of the median nerve distal to carpal 
tunnel.

In March 1988, the veteran underwent an arthrodesis of 
trapeziometacarpal joint of the right hand.  At that time it 
was noted that arthroplasty would not be feasible due to the 
fact that the veteran was a heavy laborer.  Therefore, it was 
elected to perform arthrodesis instead.  

A September 1988 rating decision reflects that the veteran 
was granted a temporary total rating for convalescence due to 
the arthrodesis of the trapeziometacarpal joint of the right 
thumb.  This rating was effective March 16, 1988, and was 
reduced to 30 percent, effective July 1, 1988.  

In February 1989, the veteran sought treatment for poor grip 
strength and continued pain of the right hand.  It was 
determined that there had been a failed fusion of the right 
first carpal metacarpal joint (CMC).  Therefore, another 
arthrodesis of the right first CMC joint was preformed, with 
bone graft from the distal radius.  

The veteran was assigned another temporary total rating for 
convalescence due to arthrodesis of the trapeziometacarpal 
joint of the right thumb by a June 1989 rating decision.  
This temporary total rating was effective February 14, 1989, 
and was reduced effective April 1, 1989.  However, a July 
1989 rating decision extended the temporary total rating to 
June 1, 1989.  

The evidence on file shows that in February 1991 the veteran 
underwent excision of the previous trapezio metacarpal fusion 
at the base of the right thumb and replacement of the fusion 
with a #3 silicone swanson prosthesis.  Thereafter, a 
temporary total rating for convalescence was granted by an 
April 1991 rating decision.  This temporary rating was 
effective February 26, 1991, and was reduced effective May 1, 
1991.

In June 1991, the veteran made his current request for an 
increased disability rating, among other things.  He 
identified treatment from the VA Medical Center (VAMC) in 
Hampton, Virginia, and from F. W. Gwathmey, M.D.

Medical records were obtained from Dr. Gwathmey which covered 
the period from May 1990 to October 1991.  Among other 
things, these records show that following the February 1991 
surgical procedure on the right thumb, the veteran continued 
to have problems with his right thumb and hand.  Therefore, 
it was determined that there had been a failed trapezium 
implant of the right wrist.  Accordingly, an excision of 
trapezium implant was performed on September 10, 1991.  Post-
operative notes reflect that sensation was intact, and that 
he moved all fingers well.  A follow-up note from later that 
same month noted that the veteran appeared to be doing 
better, that his range of motion was improving, and that his 
activities would be increased.  Similarly, a subsequent 
follow-up note from October 1991 reported that his thumb 
appeared slightly better, and that his activities would be 
increased.  However, it was also noted that his thumb was 
still tender.

In an April 1992 rating decision, the RO determined that no 
change was warranted in the 30 percent disability rating, and 
that the veteran was not entitled to a temporary total rating 
for convalescence.  The RO found that the evidence did not 
show that his condition had become worse, and that his 
surgical procedure was not of such severity as to require at 
least one month convalescence.  

The veteran appealed the April 1992 rating decision to the 
Board.

A statement from Dr. Gwathmey, dated in August 1992, was 
subsequently added to the file which confirmed that the 
veteran's last surgical procedure had occurred on September 
10, 1991, for removal of a prosthesis in his thumb.  Dr. 
Gwathmey reported that the veteran required three months of 
post operative care, including home therapy, "before he 
reached maximum medical improvement on December 18, 1991."

VA medical records were also obtained which covered the 
period from April 1990 to June 1992.  Some of these records 
were duplicates of those already on file from Dr. Gwathmey.  
The new records show that in February 1992 the veteran 
reported that his right hand and wrist were aching, and that 
he experienced sharp pain in his hand up to his shoulder.  
Physical examination showed, among other things, a scar over 
the dorsal area of the right thumb.  In April 1992, it was 
noted that the veteran still experienced pain at the base of 
the first metacarpal.  There was some tenderness at the scar, 
and decreased sensation.  These records also contain an April 
1992 X-ray of the right hand and wrist.  This X-ray showed 
deformity of the base of the first metacarpal due to old 
fracture or postoperative change.  There was also absence of 
the greater multangular, which suggested surgical removal.  
Several small bony densities were noted in the region of the 
greater multangular, and it was stated this was due to 
postoperative change.  It was noted that no previous films 
were available for comparison.  The plan at that time was to 
consider a repeat arthroscopy, but it was determined in June 
1992 that no good surgical option was available.

Also obtained was an August 1992 VA progress note which 
reported that the veteran still experienced pain, and that 
the splint did not help.  It was noted that he was not 
currently employed.  He was referred to prosthetics for 
modification of the splint.  Further, he was prescribed 
Tylenol and analgesia balm.

Additional treatment records are also on file from Dr. 
Gwathmey, including follow-up notes from November and 
December 1991.  In November 1991, it was noted that the 
veteran still had some pain in his thumb, but that it seemed 
better than it was before, although the veteran was not sure.  
On December 18, 1991, it was noted that the veteran's range 
of motion was improving, but he still had some discomfort in 
the thumb and some residual of the neuroma pain.  However, it 
was opined that the veteran had probably reached maximum 
improvement.  Therefore, he was discharged at that time.

The case came before the Board in September 1994.  At that 
time, the Board remanded the case for the RO to obtain any 
additional pertinent medical records, and to arrange for an 
orthopedic examination of the veteran to determine the nature 
and extent of the residuals of the old Bennett's fracture of 
the right thumb.

Following the Board's remand, additional medical records were 
obtained from the Hampton VAMC which covered the period from 
January 1991 to August 1994.  These records show treatment 
for a skin rash of the hands in March 1991.  The veteran 
sought treatment from the orthopedic department in March 1992 
for a painful wrist.  In June 1992, he was assessed with 
post-traumatic degenerative joint disease of the right wrist, 
and prescribed an analgesic rub for this condition.  He was 
assessed with chronic pain of the right wrist in January 
1994.  In July 1994, he complained of pain in the right hand, 
and numbness of the right arm.  His right hand was found to 
be sore and very tender.  He had difficulty in making any 
movement.  He was treated for chronic pain of the right thumb 
and back in August 1994.  Among other things, it was noted 
that he wore a splint on his thumb.

Medical records were also obtained from the VAMC in Richmond, 
Virginia, for the period from April 1990 to June 1992.  
However, these records were duplicates of those already on 
file.

A VA examination of the hand, thumb, and fingers was accorded 
to the veteran in June 1996.  At that time it was noted that 
the veteran first injured his wrist in 1965, and since that 
time had had 4 to 5 operations including a tendon graft from 
the distal radius area.  It was noted that he wore a 
protective splint with the thumb in abduction.  At the 
examination, the veteran complained of chronic pain, as well 
as the inability to grip, pinch, or functionally use the 
right hand for any work.  He also reported that he was unable 
to pick up small objects with his right hand, but that he did 
write with his right hand.  The examiner noted that on 
physical examination the veteran had an adherent, painful 
scar 2.5 cm x 0.8 cm over the dorsoradial aspect of the right 
thumb.  Also, the veteran was able to oppose his thumb to the 
fifth finger slowly and with great effort.  He had no pinch 
strength.  Similarly, he could oppose to all fingers, but 
with great difficulty and no pinch strength.  The examiner 
noted that there were no calluses on the right hand, and no 
measurable or observable atrophy of the right forearm, arm, 
or hand.  However, the examiner found that there was no 
functional dexterity with the right hand, and that the hand 
with the protective splint was useless.  Additionally, the 
examiner noted that X-ray showed good spacing of the  
metacarpal of the right hand.  Based on the foregoing, the 
examiner diagnosed failed resection arthroplasty greater 
multangular right hand.  The examiner also diagnosed chronic 
pain from the scar of the right thumb.

The record reflects that the veteran did not show for a June 
1996 neurological examination, and that the RO confirmed and 
continued the 30 percent disability rating in a September 
1996 rating decision and concurrent Supplemental Statement of 
the Case. 

In an October 1996 statement, the veteran reported that he 
had had several operations on his hand, and that at present 
there was pain running from his hand to his shoulder and 
neck.  He reported that this condition caused him extreme 
pain.  Further, he stated that bone was grafted from his 
wrist to his thumb, and that both of these places caused 
pain.  

The case came before the Board again in December 1997.  At 
that time, the Board remanded the case for a neurological 
evaluation of the right thumb.  The examiner was to identify 
all motor and sensory impairment attributable to the service-
connected disorder.  The examination report was to summarize 
all significant findings, particularly those related to 
limitation of function.  All indicated tests were to be 
performed.  Also, the examiner was to identify the nerves 
involved, determine and report the type and frequency of 
neurologic symptoms, and provide a current diagnosis.  As an 
additional matter, the RO was to consider the veteran's 
potential entitlement to a separate rating for the scar of 
the right thumb that was described on the June 1996 VA 
examination.  

Following the Board's remand, additional VA medical records 
were obtained that covered the period from February 1997 to 
February 1998.  These records show that the veteran had a 
motor vehicle accident in April 1997, which injured his left 
shoulder.  In June 1997, it was noted that the veteran was 
required to wear a brace on his right wrist for reflex 
sympathetic dystrophy.  He sought treatment in October 1997 
for pain in his back, right arm, right wrist, and stomach.  
Further, he had follow-up treatment in February 1998 for 
carpal tunnel of the right hand and wrist, no other changes 
were noted at that time.  Examination revealed atrophy of the 
thumb extensors.  Range of motion was flexion to 90 degrees, 
extension to 45 degrees, ulnar 30 degrees, "rod" 20 
degrees.  The thumb had full range of motion.  It was noted 
that a new brace was to be ordered for the reflex sympathetic 
dystrophy.

A VA arranged neurological examination was conducted in 
September 1998.  The examiner reviewed the history of the 
veteran's disability, including the fact that he had been 
referred to Richmond by the Hampton VAMC where he was given a 
splint and several medications.  He was reportedly told that 
nothing else could be done.  It was noted that the veteran's 
right hand was sensitive to touch, particularly over the 
volar aspect of the thumb.  Also noted was that at times 
sharp pain would shoot up to the veteran forearm to the 
shoulder.  The veteran reported that he could hardly grasp 
with his right hand.  

The examiner noted that on neurologic examination, the 
veteran was alert with intact higher cortical functions.  
There was no apparent memory disturbance.  "Affect 
appropriate Cranial Nerves; II-III by individual nerve 
testing."  Regarding the motor system, the examiner found 
mild thenar atrophy on the right, and a weak hand grip.  
Reflexes were preserved with 2+ biceps jerk bilaterally, and 
1+ triceps jerk.  With respect to the sensory system, the 
examiner found hyperpathia in radial nerve distribution on 
right positive Tinel's sign at the wrist.  Based on the 
foregoing, the examiner's impressions were traumatic 
neuropathy, right radial nerve; and partial neuropathy right 
median nerve at the wrist.  In an addendum, the examiner 
reported that the veteran complained of constant pain on the 
volar aspect of the right thumb, and, as noted on the 
examination, it was sensitive to even light touch.  Motor 
strength on the right hand was noted to be weak, with grade 
of 4/5.  The examiner also noted that the veteran could 
perform opposition of the right thumb and "right little with 
weakness."

As noted above, in August 1999 the Board denied the veteran's 
claim for a disability rating in excess of 30 percent for his 
right thumb disorder on a schedular basis.  However, the 
Board also noted that the veteran had received multiple 
surgeries on his right thumb, and it was reported in the 
August 1992 progress note that the veteran was unemployed.  
Further, the medical records from March 1988 showed that the 
veteran underwent arthrodesis because an arthroplasty would 
not be feasible due to the fact that the veteran was a heavy 
laborer.  Therefore, the Board was of the opinion that the 
veteran might be entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) or § 4.16(b).  Accordingly, the case 
was remanded for the RO request that the veteran provide an 
account of his employment history and any unusual or 
exceptional factors that might entitle him to an 
extraschedular rating for his right thumb disability under 
38 C.F.R. § 3.321(b)(1) or 4.16(b), such as the effect his 
right thumb disability has had on his ability to obtain and 
retain employment.  Further, the veteran was to be advised 
that he could submit additional evidence, such as attendance 
records from his employers, medical disability slips, tax 
records and any other evidence which would reflect the 
periods he was unable to work due to his service-connected 
right thumb disorder.

In September 1999, the RO sent correspondence to the veteran 
in accord with the August 1999 remand directives.  No 
response appears to be on file from the veteran regarding 
this correspondence.  

In a December 1999 rating decision and concurrent 
Supplemental Statement of the Case, the RO determined that 
the veteran was not entitled to a grant of individual 
unemployability under 38 C.F.R. § 4.16(b), nor did his case 
warrant extra-schedular consideration because there were no 
exceptional factors or circumstances associated with his 
disablement.

The record reflects that the veteran currently has a combined 
rating of 40 percent for his service-connected disabilities.  
As noted above, his right thumb disorder is evaluated as 30 
percent disabling on a schedular basis.  His other service-
connected disabilities include a tender scar and the distal 
right wrist evaluated as 10 percent disabling; a scar on the 
dorsoradial aspect of the right thumb, evaluated as 10 
percent disabling; and a scar on the right ring finger 
evaluated as noncompensable.  Further, the veteran has been 
noted as having the following nonservice-connected 
disabilities: disc disease, lumbar spine with spina bifida, 
evaluated as 10 percent disabling; hypertension, evaluated as 
10 percent disabling; and a left wrist disability, evaluated 
as noncompensable.

The Board notes that the veteran's representative has 
submitted statements in support of the claim which contend 
that the severity of the right thumb disorder warrants a 
higher evaluation than the current schedular rating of 30 
percent.  Further, the representative has requested that all 
reasonable doubt be resolved in the veteran's favor.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's residuals of fracture for a right thumb are 
currently rated as 30 percent under Diagnostic Code 8515, for 
moderate incomplete paralysis of the median nerve group, 
(major extremity).  38 C.F.R. § 4.124a.  As noted above, the 
Board has already determined in the August 1999 decision that 
the veteran is not entitled to an increased rating on a 
schedular basis.  Consequently, the only issue left for the 
Board's consideration is whether the veteran is entitled to 
an increased disability rating on an extraschedular basis 
pursuant to the criteria found at 38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)(1) state that ratings 
shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular provisions are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a); see 
also the Floyd D. Spence National Defense Authorization Act 
for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)).  Here, VA has accorded 
the veteran several examinations in relation to this claim, 
and there does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  With 
respect to the claim for an extraschedular rating, the RO 
sent correspondence to the veteran in September 1999 
requesting information pertinent to this claim, but the 
veteran failed to respond to this correspondence.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is not a "one-way street."  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In view of the 
foregoing, the Board finds that the RO has substantially 
complied with the August 1999 remand directives, and that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained or requested, to the 
extent the cooperation of the veteran permitted.  No further 
assistance to the veteran is required to comply with the duty 
to assist.

In the instant case, the Board acknowledges that the veteran 
has had multiple surgeries on his right thumb, including 
procedures performed in 1988, 1989, and 1991.  However, the 
record reflects that the last surgery was in 1991, 
approximately 9 years ago.  Given this long period of time, 
the Board is of the opinion that the evidence does not 
support a finding that the veteran's right thumb disorder has 
resulted in frequent periods of hospitalization.  Moreover, 
the record reflects that the veteran has been adequately 
compensated for his past periods of hospitalization due to 
the right thumb in that he was assigned temporary total 
ratings based upon the need for convalescence during these 
periods.

The Board also finds that the evidence does not support a 
finding that the veteran's right thumb disorder has resulted 
in marked interference with employment.  As noted above, it 
was reported in the August 1992 progress note that the 
veteran was unemployed, and the medical records from March 
1988 showed that the veteran underwent arthrodesis because an 
arthroplasty would not be feasible due to the fact that the 
veteran was a heavy laborer.  However, no evidence has been 
submitted to support a finding that the veteran was 
unemployed due to the right thumb disorder, or because of any 
other medical condition.  As indicated above, the veteran has 
several additional service-connected disabilities and 
nonservice-connected disabilities which could contribute to 
impairment with employment.  Moreover, the Board notes that 
the evidence on file does not show what the veteran's current 
employment situation actually is, and the veteran failed to 
respond to the September 1999 request for such information.  
Thus, it is possible that the veteran is currently employed.  
Consequently, a finding that the veteran has experienced 
marked interference with employment due to his right thumb 
disorder would be based upon nothing more than pure 
speculation.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(Emphasis added).  As a finding that the veteran has 
experienced marked interference with employment due to his 
right thumb disorder would be based upon nothing more than 
pure speculation, entitlement to an extraschedular rating on 
this basis must be denied.  

As an additional matter, the Board notes that the RO 
determined in December 1999 that the veteran was not entitled 
to a total rating based on individual unemployability under 
38 C.F.R. § 4.16 because of his right thumb disorder.  With 
respect to this issue, the Board notes that VA regulations 
provide that a total disability rating for compensation 
purposes may be assigned where the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
providing at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a).  As stated above, the 
veteran's combined disability rating for his service-
connected disabilities is 40 percent.  Thus, he is not 
entitled to a total rating based upon individual 
unemployability on a schedular basis.  Further, for the 
reasons stated above, the Board has concluded that that the 
veteran is not entitled to an extra-schedular rating for his 
right thumb disorder under 38 C.F.R. § 3.321(b)(1).  Inasmuch 
as the issue on appeal is limited to the disability 
evaluation for the veteran's right thumb, the Board has no 
authority to consider whether he is entitled to a total 
rating based upon individual unemployability on an 
extraschedular basis due to his other service-connected 
disabilities.  See VAOPGCPREC 6-96 (1996).  

By this decision the Board does not mean to imply that it 
doubts that the veteran experiences discomfort because of his 
right thumb disorder, nor that it is unsympathetic to his 
discomfort.  However, the simple fact is that the evidence on 
file does not support the conclusion that the nature and 
severity of his right thumb disorder presents such an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating.  The evidence is not so evenly 
balanced that there is a reasonable doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to an extraschedular rating for residuals of 
fracture of the right thumb, status post multiple surgical 
procedures, is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 14 -


